 

NOTE SETTLEMENT AGREEMENT

 

This NOTE SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of March
19, 2019 (the “Effective Date”) by and among Tonaquint, Inc., a Utah corporation
(“Tonaquint”), St. George Investments LLC, a Utah limited liability company
(“St. George,” and together with Tonaquint, “Lender”), Global Boatworks
Holdings, Inc., a Florida corporation (“Company”), and Global Boatworks LLC, a
Florida limited liability company (“Boatworks,” and together with Company,
“Borrower”). Each of Tonaquint, St. George, Company and Boatworks is sometimes
individually referred to hereinafter as a “Party” and collectively as the
“Parties.” Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed thereto in the Notes (as defined below).

 

A. Borrower previously sold and issued to Tonaquint that certain Secured
Convertible Promissory Note #2 with an original issuance date of August 4, 2016
in the original principal amount of $416,249.00 (the “Tonaquint Note”) pursuant
to that certain Securities Purchase Agreement dated August 4, 2016 (the
“Tonaquint Purchase Agreement”). The outstanding balance of the Tonaquint Note
as of the Effective Date is $313,442.48 (the “Tonaquint Outstanding Balance”).

 

B. Borrower previously sold and issued to St. George that certain Secured
Promissory Note dated January 5, 2017 in the original principal amount of
$830,000.00 (the “St. George Note,” and together with the Tonaquint Note, the
“Notes”) pursuant to that certain Securities Purchase Agreement dated January 5,
2017 by and between St. George and Borrower (the “St. George Purchase
Agreement,” and together with the Tonaquint Purchase Agreement, the “Purchase
Agreements,” and together with the Notes and all other documents entered into in
conjunction therewith, the “Transaction Documents”). The outstanding balance of
the St. George Note as of the Effective Date is $622,394.22 (the “St. George
Outstanding Balance,” and together with the Tonaquint Outstanding Balance, the
“Outstanding Balance”).

 

C. Certain Events of Default have occurred under the Notes (collectively, the
“Defaults”).

 

D. Lender has agreed, subject to the terms, conditions and understandings
expressed in this Agreement, to refrain and forbear temporarily from exercising
and enforcing remedies against Borrower with respect to the Defaults as provided
in this Agreement and the Parties further desire to settle the Notes on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises set forth in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. Incorporation of Recitals. The foregoing recitals are contractual in nature
and are incorporated herein as part of this Agreement.

 

2. Forbearance. Subject to the terms, conditions and understandings contained in
this Agreement, Lender hereby agrees to refrain and forbear from exercising and
enforcing its remedies pursuant to the Defaults or under applicable laws related
thereto for so long as Borrower complies with all of the terms and conditions
set forth in this Agreement, including without limitation making all Settlement
Payments (as defined below) when due hereunder (the “Forbearance”).

 

   

 



 

3. Settlement Payments. Notwithstanding the terms of the Notes, Borrower
covenants and agrees to make the following cash payments to Lender (the
“Settlement Payments”): (a) a payment in the amount of $600,000.00 due on or
before April 10, 2019 (the “Lien Release Payment”); and (b) a payment in the
amount of $70,000.00 due on or before the date that is six (6) months from the
Effective Date (the “Final Payment”). Each Settlement Payment shall be made by
Borrower to Lender via wire transfer of immediately available funds. The due
date of the Lien Release Payment may be extended upon the mutual agreement of
the Parties.

 

4. Release of Lien. Upon Lender’s receipt of the Lien Release Payment, Lender
will release all security interests, liens and encumbrances on the custom
home/vessel known as the “Luxuria” (Official Number 1274134; HIN ADX15001J516).

 

5. Payment in Full. Upon satisfaction of all of Borrower’s obligations under
this Agreement, including without limitation payment of all Settlement Payments
to Lender, Borrower shall be deemed to have paid the entire Outstanding Balance
of the Notes in full, Borrower shall have no further obligations under the
Notes, the Notes shall be deemed to be satisfied, and each of Borrower and
Lender shall be deemed to have mutually released each other from all claims,
debts, liabilities, demands, obligations, promises, acts, and causes of action
of any kind whatsoever they have or may have against each other that are based
upon, relate to, or arise out of the Notes. In addition, upon satisfaction of
all of Borrower’s obligations under this Agreement, including without limitation
payment of all Settlement Payments, the Transaction Documents will terminate and
shall be deemed to be of no further force or effect, the Parties shall be
released from all obligations, definitions, representations and commitments
therein, and Lender will release all existing security interest, liens and
encumbrances filed against Borrower and its assets. In the event Borrower makes
the Lien Release Payment but fails to make the Final Payment, the Lien Release
Payment shall be applied to the St. George Outstanding Balance.

 

6. No Conversions. Provided Borrower delivers the Settlement Payments to Lender
in accordance with the terms hereof, from the date Lender receives the Lien
Release Payment until the date on which all Settlement Payments have been paid
in full, Lender agrees that it will not convert all or any portion of the
Tonaquint Note. Notwithstanding the foregoing, if Borrower fails to make any
Settlement Payment as and when required pursuant to Section 3 above, Lender
shall thereafter be free to convert the Tonaquint Note in accordance with its
terms. Nothing herein shall be deemed to alter, amend or modify the Notes except
as expressly provided for herein.

 

7. Failure to Comply. Borrower understands that the Forbearance and all other
obligations, restrictions, and limitations on Lender hereunder shall terminate
immediately upon the occurrence of any breach of this Agreement. In any such
case, Lender may seek all recourse available to it under the terms of the
Transaction Documents (including enforcing the full Outstanding Balance of the
Notes as calculated thereunder, notwithstanding any reduced amounts agreed to
herein), this Agreement, or applicable law following any breach. To avoid any
doubt, Borrower’s failure to make any Settlement Payment when due in accordance
with Section 3 above shall in each case constitute a breach of this Agreement.

 

 2 

 



 

8. Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

8.1. Authority. Borrower has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

 

8.2. No Waiver. Any Event of Default which may have occurred under the Notes has
not been, is not hereby, and shall not be deemed to be waived by Lender,
expressly, impliedly, through course of conduct or otherwise except upon full
satisfaction of Borrower’s obligations under this Agreement. The agreement of
Lender to refrain and forbear from exercising any rights and remedies by reason
of any existing default or any future default shall not constitute a waiver of,
consent to, or condoning of, any other existing or future default.

 

8.3. Accurate Representations. All understandings, representations, warranties
and recitals contained or expressed in this Agreement are true, accurate,
complete, and correct in all respects; and no such understanding,
representation, warranty, or recital fails or omits to state or otherwise
disclose any material fact or information necessary to prevent such
understanding, representation, warranty, or recital from being misleading.
Borrower acknowledges and agrees that Lender has been induced in part to enter
into this Agreement based upon Lender’s justifiable reliance on the truth,
accuracy, and completeness of all understandings, representations, warranties,
and recitals contained in this Agreement. There is no fact known to Borrower or
which should be known to Borrower which Borrower has not disclosed to Lender on
or prior to the date hereof which would or could materially and adversely affect
the understandings of Lender expressed in this Agreement or any representation,
warranty, or recital contained in this Agreement.

 

8.4. No Defenses. Borrower has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Agreement and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Agreement by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

 3 

 



 

8.5. Voluntary Agreement. Borrower hereby acknowledges that it has freely and
voluntarily entered into this Agreement after an adequate opportunity and
sufficient period of time to review, analyze, and discuss (i) all terms and
conditions of this Agreement, (ii) any and all other documents executed and
delivered in connection with the transactions contemplated by this Agreement,
and (iii) all factual and legal matters relevant to this Agreement and/or any
and all such other documents, with counsel freely and independently selected by
Borrower (or had the opportunity to be represented by counsel). Borrower further
acknowledges and agrees that it has actively and with full understanding
participated in the negotiation of this Agreement and all other documents
executed and delivered in connection with this Agreement after consultation and
review with its counsel (or had the opportunity to be represented by counsel),
that all of the terms and conditions of this Agreement and the other documents
executed and delivered in connection with this Agreement have been negotiated at
arm’s-length, and that this Agreement and all such other documents have been
negotiated, prepared, and executed without fraud, duress, undue influence, or
coercion of any kind or nature whatsoever having been exerted by or imposed upon
any party by any other party. No provision of this Agreement or such other
documents shall be construed against or interpreted to the disadvantage of any
party by any court or other governmental or judicial authority by reason of such
party having or being deemed to have structured, dictated, or drafted such
provision.

 

8.6. No Proceedings. There are no proceedings or investigations pending or
threatened before any court or arbitrator or before or by, any governmental,
administrative, or judicial authority or agency, or arbitrator, against
Borrower.

 

8.7. No Statutes. There is no statute, regulation, rule, order or judgment and
no provision of any mortgage, indenture, contract or other agreement binding on
Borrower, which would prohibit or cause a default under or in any way prevent
the execution, delivery, performance, compliance or observance of any of the
terms and conditions of this Agreement and/or any of the other documents
executed and delivered in connection with this Agreement.

 

8.8. Solvent. Borrower is solvent as of the date of this Agreement, and none of
the terms or provisions of this Agreement shall have the effect of rendering
Borrower insolvent. The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

 

9. Miscellaneous.

 

9.1. Further Assurances. At any time or from time to time after the Effective
Date, at the request of a Party, and without further consideration, each of the
Parties shall execute and deliver, or shall cause its respective affiliate(s) to
execute and deliver, such other agreements, instruments, certifications or other
documents as may be necessary or desirable to effectuate the transactions and
fulfill its obligations under this Agreement.

 

 4 

 



 

9.2. Arbitration. Each party agrees that any dispute arising out of or relating
to this Agreement shall be subject to the Arbitration Provisions (as defined in
the Purchase Agreements).

 

9.3. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah without regard to the
principles of conflict of laws. Each Party consents to and expressly agrees that
the exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or the relationship of the parties or their affiliates shall be
in Salt Lake County, Utah. Without modifying the Parties’ obligations to resolve
disputes hereunder pursuant to the Arbitration Provisions, each Party hereto
submits to the exclusive jurisdiction of any state or federal court sitting in
Salt Lake County, Utah in any proceeding arising out of or relating to this
Agreement and agrees that all Claims (as defined in the Arbitration Provisions)
in respect of the proceeding may only be heard and determined in any such court
and hereby expressly submits to the exclusive personal jurisdiction and venue of
such court for the purposes hereof and expressly waives any claim of improper
venue and any claim that such courts are an inconvenient forum. Each Party
hereto hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to its address as set forth in
the Purchase Agreement, such service to become effective ten (10) days after
such mailing. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE ARISING
OUT OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS, OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 

9.4. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the Parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

9.5. Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns. This Agreement or
any of the severable rights and obligations inuring to the benefit of or to be
performed by Lender hereunder may be assigned by Lender to a third party,
including its financing sources, in whole or in part. Borrower may not assign
this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

9.6. Entire Agreement. This Agreement, together with all other documents
referred to herein, supersedes all other prior oral or written agreements
between Borrower, Lender, its affiliates and persons acting on its behalf with
respect to the matters discussed herein, and this Agreement, and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither Lender nor Borrower makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

9.7. Amendments; Waiver. This Agreement may be amended, modified, or
supplemented only by written agreement of the Parties. No provision of this
Agreement may be waived except in writing signed by the Party against whom such
waiver is sought to be enforced.

 

 5 

 



 

9.8. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the Parties agree
that the Party who is awarded the most money (without regard to any fines,
penalties, or charges imposed by any governmental or regulatory authority) shall
be deemed the prevailing Party for all purposes and shall therefore be entitled
to an additional award of the full amount of the attorneys’ fees and expenses
paid by such prevailing Party in connection with the arbitration, litigation
and/or dispute without reduction or apportionment based upon the individual
claims or defenses giving rise to the fees and expenses. Nothing herein shall
restrict or impair an arbitrator’s or a court’s power to award fees and expenses
for frivolous or bad faith pleading.

 

9.9. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

9.10. Acknowledgement. By executing this Agreement, each of the Parties
evidences that it carefully read and fully understands all of the provisions of
this Agreement.

 

9.11. No Reliance. Borrower acknowledges and agrees that neither Lender nor any
of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Borrower or any of its agents,
representatives, officers, directors, stockholders, or employees except as
expressly set forth in this Agreement and, in making its decision to enter into
the transactions contemplated by this Agreement, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, representatives or agents other than as set forth
in this Agreement.

 

9.12. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement.

 

9.13. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreements.

 

[Remainder of page intentionally left blank]

 

 6 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

  LENDER:         TONAQUINT, INC.         By: /s/ John M.Fife     John M. Fife,
President         ST. GEORGE INVESTMENTS LLC         By: Fife Trading, Inc., its
Manager         By: /s/ John M. Fife     John M. Fife, President

 





  BORROWER:       GLOBAL BOATWORKS HOLDINGS, INC.         By: /s/ Robert Rowe  
Name: Robert Rowe   Title: PRES/CEO



 



  GLOBAL BOATWORKS LLC       By: /s/ Robert Rowe   Name: Robert Rowe   Title:
PRES/Mgr



 

[Signature Page to Note Settlement Agreement]



 

   

 

 

 

